Citation Nr: 0626048	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  03-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic atrophic rhinitis/ozema.  

2.  Entitlement to service connection for a chronic left 
ankle disorder to include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from March 1943 to December 
1943.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Detroit, Michigan, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic atrophic rhinitis/ozema and denied service connection 
for a chronic left ankle disorder to include arthritis.  In 
July 2006, the veteran submitted a Motion to Advance on the 
Docket.  In August 2006, the Board granted the veteran's 
motion.  

The issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic allergic rhinitis/ozema is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  


FINDING OF FACT

A chronic left ankle disorder was not shown during wartime 
service or at any time thereafter.  


CONCLUSION OF LAW

A chronic left ankle disorder to include arthritis was not 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to service connection for a 
chronic left ankle disorder, the Board observes that the RO 
issued a VCAA notice to the veteran in June 2002, which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection; what actions he 
needed to undertake; how the VA would assist him in 
developing his claim; and that he needed to submit more 
evidence, describing the type of evidence needed, effectively 
informing him to submit any relevant evidence in his 
possession.  The June 2002 VCAA notice was issued prior to 
the August 2002 rating decision from which the instant appeal 
arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran requested a videoconference 
hearing before a Veterans Law Judge.  The requested hearing 
was scheduled.  Unfortunately, the veteran failed to appear 
for the scheduled hearing.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2005).  

The Board concludes that in the absence of any competent 
evidence that the veteran currently has a chronic left ankle 
disorder, and a record that fails to establish that he 
suffered any injury to his ankle during service, a medical 
examination is not warranted.  38 C.F.R. § 3.159(4) (2005)

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an initial evaluation and/or an 
effective date for the claimed disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the veteran's claim 
and the notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and arthritis (degenerative joint disease) becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005).  

The veteran's service medical records make no reference to 
either a chronic left ankle disorder or a chronic arthritic 
disorder.  In his May 2002 claim for service connection, the 
veteran advanced that he had developed arthritis in his left 
ankle.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  A 
chronic left ankle disorder was not shown during active 
service or at any time thereafter.  
In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In the absence of any objective evidence of the 
claimed disorder, the Board finds that a preponderance of the 
evidence is against service connection for a chronic left 
ankle disorder to include arthritis.  


ORDER

Service connection for a chronic left ankle disorder to 
include arthritis is denied.  


REMAND

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
No. 04-181 (Vet. App. Mar. 31, 2006).  The veteran has not 
been provided with a VCAA notice which meets the criteria set 
forth by the Court in Kent.  On remand, the veteran should be 
given appropriate notice with regard to his application to 
reopen a claim of service connection for chronic atrophic 
rhinitis/ozema.  

The veteran advances that service connection is warranted for 
the chronic loss of the sense of smell with nasal injury 
residuals.  The RO has not had an opportunity to adjudicate 
the veteran's claim.  The Board finds that the issue of 
service connection for the chronic loss of the sense of smell 
with chronic nasal injury residuals is inextricably 
intertwined with the certified issue of whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for chronic 
atrophic rhinitis/ozema given the nature of the claimed 
disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  
Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 
No. 04-181 (Vet. App. Mar. 31, 2006), 
relating to notice in a claim to reopen, 
are fully met.  

2.  Then adjudicate the issue of service 
connection for the chronic loss of the 
sense of smell with chronic nasal injury 
residuals.  The veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

3.  Then readjudicate the issue of 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for chronic atrophic 
rhinitis/ozema.  If the benefit sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the application to 
reopen, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


